Third District Court of Appeal
                               State of Florida

                         Opinion filed February 6, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                         Nos. 3D18-1707 & 3D18-846

                     Lower Tribunal Nos. 18-7533 & 18-4
                            ________________


                                Bridgé Golde,
                                    Appellant,

                                        vs.

                          Michael Placentra, etc.,
                                    Appellee.

     Appeals from the Circuit Court for Miami-Dade County, Rodney Smith and
Reemberto Diaz, Judges.

     Bridgé Golde, in proper person.

      Pollack, Pollack & Kogan, LLC and Lyudmila Kogan and Maria Kimijima,
for appellee.


Before FERNANDEZ, SCALES and LINDSEY, JJ.

     PER CURIAM.
      Upon consideration of the consolidated appeals, case number 3D17-1807 is

affirmed on the authority of Florida Rule of Appellate Procedure 9.315(a) (“After

service of the initial brief . . . the court may summarily affirm the order to be

reviewed if the court finds that no preliminary basis for reversal has been

demonstrated.”).   As to case number 3D18-846, we affirm without further

discussion.




                                       2